ORDER OF REMAND 28 U.S.C. § 1447(c)
HAUK, District Judge.
Upon reading and considering the Petition for Removal, filed herein on July 18, 1974, it appears that the case of “The People of the State of California, Plaintiff, vs. Gibson-Rondon Corp., Defendant” No. M 115830 in the Municipal Court of the Long Beach Judicial District, County of Los Angeles, State of California1 was removed improvidently and without jurisdiction in that there is no sufficient showing that the Petitioner-Defendant herein (the Defendant therein) has been denied or cannot enforce in the courts of the State of California, a right under any law providing for the equal civil rights of citizens of the United States of America, or of all persons within the jurisdiction thereof.
It further appears that Petitioner-Defendant herein (the Defendant therein) has not complied with the procedural requirements for the removal of cases from State courts to District Courts of the United States. Pursuant to 28 U.S.C. § 1446(a), Petitioner-Defendant (the Defendant therein) has failed to file in the District Court of the United States a copy of all process, pleadings and orders served upon it in the State criminal prosecution.
It further appears that the said Petitioner-Defendant herein (the Defendant therein) has .not been and is not being prosecuted under or by reason of said Complaint No. 115830 in the Municipal Court of the Long Beach Judicial District, County of Los Angeles, State of California, for any act under color of authority derived from any law providing for equal rights, or for refusing to do any act on the ground that it would be inconsistent with such law.
It further appears that the said prosecution in the said Municipal Court of the Long Beach Judicial District, County of Los Angeles, State of California, against the Petitioner-Defendant herein (Defendant therein) is not designed to and does not deprive it of equal civil rights, and that it can enforce its equal civil rights in the said Staté prosecution.
And it further appears that the said Petitioner-Defendant herein (Defendant therein) has not been deprived of and is not *150being deprived of any of its Constitutional rights or civil rights, whether under the United States Constitution, the laws of the United States, or otherwise.
NOW, THEREFORE, IT IS HEREBY ORDERED that the aforesaid Complaint and criminal prosecution entitled “The People of the State of California, Plaintiff vs. Gibson-Rondon Corp., Defendant” No. M 115830 in the Municipal Court of the Long Beach Judicial District, County of Los Angeles, State of California, be and the same hereby is remanded to the said Municipal Court of the Long Beach Judicial District, County of Los Angeles, State of California forthwith, pursuant to 28 U.S.C. § 1447(c) and other applicable statutes of the United States, and the Petitioner-Defendant is hereby ordered to pay all just costs by the Respondent People of the State of California necessarily incurred by reason of the Petition for Removal and other proceedings herein.
IT IS FURTHER ORDERED that a certified copy of this Order of Remand be transmitted immediately by the Clerk of this Court to the Clerk of the said Municipal Court of Long Beach Judicial District by messenger and that another certified copy be sent by mail to said Clerk, and that copies thereof be transmitted to the respective Counsel for both parties herein via the said Long Beach Municipal Court Clerk, and additional copies be mailed to said Counsel.
APPENDIX A
JAMES E. GIBSON
570 East 64th Street, Apt. 14
Long Beach, California 90805
423 9637
Attorney for: IN PRO SE
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
THE PEOPLE OF THE STATE OF CALIFORNIA
Plaintiff
vs. PETITION TO REMOVE
GIBSON-RONDON CORP.
_Defendant
Comes now the Defendant Gibson-Rondon Corporation in the instant action which is set for trial on July 22, 1974 at 9:00 A.M. in the Municipal Court of California, Long Beach Judicial District, and respectfully petitions this Court for removal from State to Federal Court under Title 28 USC Sec. 1446, which states:
(c) The petition for removal of a criminal prosecution may be filed at any time before trial.
(e) Promptly after the filing of such petition . . .
WHICH SHALL EFFECT THE REMOVAL AND THE STATE COURT SHALL PROCEED NO FURTHER UNLESS AND UNTIL THE CASE IS REMANDED.
*151REASONS FOR REMOVAL
1. James E. Gibson was the President of the Defendant Corporation, but filed Bankruptcy on June 11, 1973 and was adjudged a bankrupt on March 27, 1974, (Bankruptcy Number 73-06414), and the real party in interest is the. Trustee in Bankruptcy, James A. A. Smith, along with the United States Government.
2. That the Defendant Corporation has been harassed and intimidated by the Health Department, City of Long Beach, California, and from prior Court appearances, it is obvious that the Trial Court intends to proceed directly against the person of JAMES E. GIBSON, and hold him accountable for the alleged criminal activity of the Defendant Corporation, in violation of the rights secured to him by the United States Constitution.
PETITION
For the foregoing reasons, the Defendant respectfully petitions this Court for Removal of this case No. M 115830 from Long Beach Municipal Court to the United States District Court where Defendant believes he has more opportunity for a fair constitutional trial.
Dated: July 17,1974
Respectfully submitted,
/s/ James E. Gibson_
JAMES E. GIBSON Former President of GIBSON-RONDON CORP.
JAMES E. GIBSON
570 East 64th Street, Apt. 14
Long Beach, California 90805
423 9637
Attorney for: IN PRO SE
IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
THE PEOPLE OF THE STATE OF CALIFORNIA ")
Plaintiff WRITTEN NOTICE OF FILING PETITION FOR REMOVAL
vs.
28 U.S.C.A. Section 1446(e)
GIBSON-RONDON CORP.
CASE NO. M 115830
Defendant
*152TO THE CITY PROSECUTOR OF THE CITY OF LONG BEACH, CALIFORNIA:
PLEASE TAKE NOTICE that on July 18, 1974, defendant GIBSON-RONDON CORP., filed a “Petition For Removal of Criminal Prosecution” in the United States District Court for the Central District of California, which, upon filing with the Clerk of the above-entitled Court, “shall effect the removal and the State Court shall proceed no further unless and until the case is remanded.” (Emphasis added).
DATED: July 18,1974
/s/ James E. Gibson_
JAMES E. GIBSON Attorney for Defendant
Received a copy of the herein Notice.
Clerk, Municipal Court of Long Beach Judicial District, County of Los Angeles
Robert W. Parkin
City Prosecutor
City of Long Beach, California
County of Los Angeles

. The “Petition to Remove” and the “Written Notice of Filing Petition for Removal” are attached hereto as Appendix A.